Exhibit 10.1

 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (“Agreement”), effective this 24th day of November,
2004 (“Effective Date”), is entered into by and between Randall C. Wisenbaker
(“Executive”), and Dashiell Corporation, a Delaware corporation (the “Company”).

 

WHEREAS, Executive desires to provide the Company and certain of its
subsidiaries with his services, and the Company desires to employ Executive on
the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 

1.             Employment.  Subject to the terms and conditions of this
Agreement, the Company agrees to employ Executive, and Executive agrees to be
employed by the Company.

 

2.             Position.  During the period of his employment hereunder,
Executive agrees to serve the Company, and the Company shall employ Executive,
as President, Dashiell Corporation or in such other executive capacity or
capacities, at the same level of seniority, as may be determined from time to
time by the Chief Executive Officer of InfraSource Services, Inc.(“the CEO”).

 

3.             At-Will Employment and Duties.

 

(a)           Executive and the Company agree that Executive’s employment
hereunder will be at-will (as defined under applicable law), and may be
terminated at any time, for any reason, at the option of either party, subject
to the provisions of Section 5 below.

 

(b)           Duties.  During the period of his employment hereunder and except
for illness, reasonable vacation periods, and reasonable leaves of absence,
Executive shall in good faith (i) devote all of his business time, attention,
skill and efforts to the business and affairs of the Company and its affiliated
companies and (ii) report to the CEO or to such other Executive as the CEO may
designate.

 

--------------------------------------------------------------------------------


 

4.             Salary; Signing Bonus; Incentive Bonus; Reimbursement of
Expenses; Other Benefits. 

 

(a)           Salary.  During the period of employment under this Agreement,
Executive shall be paid a salary at the rate of Two Hundred Thousand
($200,000.00) per year (“Base Salary”).  The Base Salary shall be reviewed
annually and determined by the Board of Directors of InfraSource Services, Inc.
(the “Board”) (or any duly authorized committee thereof) in consultation with
the CEO.

 

(b)           Annual Incentive Compensation Program.  Executive shall be
entitled to participate in the Annual Incentive Compensation Program (“AICP”) at
the level defined for this position (President), with an uncapped potential for
company performance that exceeds budgeted performance, that is weighted at least
thirty (30%) percent based on InfraSource corporate performance and seventy
(70%) based on Dashiell Corporation performance, pursuant to the terms and
conditions of such program as it may exist from time to time, provided that with
respect to Executive,

 

(i)            the AICP for calendar year 2004 and following may be amended by
the Board in its discretion, provided:

 

1)     his potential bonus opportunity under the AICP shall be based principally
upon sharing in the profitability, cash flow, economic value added or related
financial performance parameters,

2)     the formula for the plan will be such that, if applied to actual
performance for 2002 and 2003, the result would not decrease the actual bonus
pool contribution for those years,

3)     future changes to the AICP or its formulation shall be made in
consultation with the CEO,

4)     if the CEO concludes that the new formulation has had an unintended and
material negative impact on the amount of the bonus pool, the Board shall
reasonably consider an adjustment in the program to adjust for such unintended
impact,

5)     his potential bonus opportunity shall be maintained at least at the
current level and no upper limit shall be placed on the amount of his potential
bonus opportunity.

 

--------------------------------------------------------------------------------


 

(c)           Stock Options.  Subject to approval by the Board, Executive shall
be granted an option to purchase 45,000 shares of common stock of InfraSource
Services, Inc., with a per share exercise price equal to the Fair Market Value
on the date of grant, pursuant to the terms and conditions of InfraSource
Services, Inc. 2004 Stock Incentive Plan (the “Plan”) and form of stock option
agreement.

 

(d)           Reimbursement of Expenses.  The Company shall pay or reimburse
Executive, in accordance with its normal policies and practices, for all
reasonable travel and other expenses incurred by Executive in performing his
obligations under this Agreement.

 

(e)           Other Benefits.  During the period of employment under this
Agreement, Executive shall be entitled to participate in all other benefits of
employment generally available to other executives of the Company and those
benefits for which such persons are or shall become eligible, when and as he
becomes eligible therefore (including but not limited to any deferred
compensation plan and 401(k) plan). Any material change of benefits actually or
potentially reducing benefits shall be made in consultation with management and
with the consent of the Chief Executive Officer of InfraSource Services Inc.

 

5.             Termination of Employment.

 

(a)           Termination by the Company for Cause.  The Company may terminate
Executive’s employment under this Agreement for “Cause” (as hereinafter defined)
or otherwise at will at any time immediately upon written notice, or where
applicable, upon Executive’s failure to cure the breach as provided below,
whereupon the Company shall have no further obligation hereunder to Executive,
except for payment of amounts of Base Salary accrued through the termination
date.  For purposes of this agreement, “Cause” shall mean:  (i) the continued
willful failure by Executive to substantially perform his duties with the
Company, (ii) the willful engaging by Executive in gross misconduct materially
and demonstrably injurious to the Company or (iii) Executive’s material breach
of Sections 3, 6 or 7 of this Agreement; provided, that with respect to any
breach that is curable by Executive, as determined by the Board in good faith,
the Company has provided Executive written notice of the material breach and
Executive has not cured such breach, as determined by the Board in good faith,
within fifteen (15) days following the date the Company provides such notice. 
If Executive thereafter intentionally repeats the breach he previously cured,
such breach shall no longer be deemed curable.

 

(b)           Termination as a Result of Executive’s Death or Disability.  If
Executive’s employment hereunder is terminated by reason of

 

--------------------------------------------------------------------------------


 

Executive’s Disability (as hereinafter defined) or death, Executive’s (or
Executive’s estate’s) right to benefits under this Agreement will terminate as
of the date of such termination and all of the Company’s obligations hereunder
shall immediately cease and terminate, except that Executive or Executive’s
estate, as the case may be, will be entitled to receive accrued Base Salary and
benefits through the date of termination as well as any pro-rated share (based
on the period of actual employment) of any bonus under the AICP that Executive
would have been entitled to had he worked the full year during which the
termination occurred, provided that where Executive’s bonus is subject to
individual criteria the allocation shall be made by Executive’s immediate
supervisor taking into account historical bonus amounts, such payment to be made
in full within forty-five (45) days following the determination of the amount
thereof (but in no case later than ninety (90) days after the close of the
termination year) and in accordance with the Company’s normal payroll practices
and procedures (and no part shall be contributed to a retirement or deferred
compensation mechanism).  As used herein, Executive’s Disability shall have the
meaning set forth in any long-term disability plan in which Executive
participates, and in the absence thereof shall mean that, due to physical or
mental illness, Executive shall have failed to perform his duties on a full-time
basis hereunder for one hundred eighty (180) consecutive days and shall not have
returned to the performance of his duties hereunder on a full-time basis before
the end of such period, and if Disability has occurred termination shall occur
within thirty (30) days after written notice of termination is given (which
notice may be given before the end of the one hundred eighty (180) day period
described above so as to cause termination of employment to occur as early as
the last day of such period ).

 

(c)           Termination by Executive for Good Reason or by the Company other
than as a Result of Executive’s Death or Disability or other than for Cause. If
Executive’s employment is terminated by Executive for “Good Reason” (as
hereinafter defined) or by the Company for any reason other than Executive’s
death or Disability or other than for Cause, subject to Executive entering into
and not revoking a release of claims in favor of the Company in a form
satisfactory to the Company (the “Release”) and abiding by the non-competition
provision set forth in Section 6(b), Executive shall be entitled to the
following benefits:

 

(i) Payment in cash of an amount equal to the pro-rated share (based on the
period of actual employment) of any bonus under the AICP that Executive would
have been entitled to had he worked the full year during which the termination
occurred, provided that where Executive’s bonus is subject to individual
criteria the allocation shall be made by Executive’s immediate supervisor taking
into account historical bonus amounts, such payment to be made in full within
forty-five (45) days following the determination of the amount thereof (but in
no case later than

 

--------------------------------------------------------------------------------


 

ninety (90) days after the close of the termination year) and in accordance with
the Company’s normal payroll practices and procedures (and no part shall be
contributed to a retirement or deferred compensation mechanism).

 

(ii) Cash severance payments equal in the aggregate to Executive’s annual Base
Salary at the time of termination, payable in twelve (12) equal monthly
installments beginning at the end of the first full month following termination
of employment.

 

(iii) Continuation of Executive’s medical and health insurance benefits for a
period equal to the lesser of (i) twelve (12) months, or (ii) the period ending
on the date Executive first becomes entitled to medical and health insurance
benefits under any plan maintained by any person for whom Executive provides
services as an employee or otherwise.

 

For purposes of this Agreement, “Good Reason” shall mean (a) a material
reduction (without Executive’s express written consent) in Executive’s title or
responsibilities, or (b) the Company’s material breach (without Executive’s
express written consent) of Sections 2 or 4 of this Agreement; provided, that
Executive has provided the Company written notice of the material breach and the
Company has not cured such breach within fifteen (15) days following the date
Executive provides such notice.  If the Company thereafter intentionally repeats
the breach it previously cured, such breach shall no longer be deemed curable.

 

(d)           Termination by Executive other than for Good Reason.  Executive
may terminate his employment with the Company other than for Good Reason upon
thirty (30) days written notice to the Company, after which the Company shall
have no further obligation hereunder to Executive, except for payment of amounts
of Base Salary and other benefits accrued through the termination date, or as
otherwise provided in this Section 5(d) below.

 

(i) If such termination occurs on or prior to the ten month anniversary of the
Effective Date, Executive agrees to be bound by the non-competition provision
set forth in Section 6(b) below for a period of one (1) year following
termination of employment.

 

(ii) If such termination occurs after the ten month anniversary of the Effective
Date, and the Company elects in writing within thirty (30) days following the
date of termination, Executive agrees to be bound by the non-competition
provision set forth in Section 6(b) below for a period of one (1) year

 

--------------------------------------------------------------------------------


 

following termination of employment and, subject to Executive entering into and
not revoking the Release, executive shall be entitled to twelve (12) months
payment of his Base Salary commencing at the end of the first month after his
termination of employment, and the continuation of Executive’s medical and
health insurance benefits for a period equal to the lesser of (i) one (1) year
following termination of employment, or (ii) the period ending on the date
Executive first becomes entitled to medical and health insurance benefits under
any plan maintained by any person for whom Executive provides services as an
employee or otherwise. .

 

6.             Confidential Information, Non-Competition; Non-Solicitation. 

 

(a)           Confidential Information.  Executive acknowledges that in his
employment hereunder he will occupy a position of trust and confidence. 
Executive shall not, except in the course of the good faith performance of his
duties hereunder or as required by applicable law, without limitation in time or
until such information shall have become public other than by Executive’s
unauthorized disclosure, disclose to others or use, whether directly or
indirectly, any Confidential Information regarding the Company, its subsidiaries
and affiliates.  “Confidential Information” shall mean information about the
Company, its subsidiaries or affiliates, or their respective clients or
customers that was learned by Executive in the course of his employment by the
Company, its subsidiaries or affiliates, including (without limitation) any
proprietary knowledge, trade secrets, data, formulae, information and client and
customer lists and all papers, resumes, and records (including computer records)
of the documents containing such Confidential Information, but excludes
information (i) which is in the public domain through no unauthorized act or
omission of Executive; or (ii) which becomes available to Executive on a
non-confidential basis from a source other than the Company or its affiliates
without breach of such source’s confidentiality or non-disclosure obligations to
the Company or any affiliate.  Executive agrees to deliver or return to the
Company, at the Company’s request at any time or upon termination or expiration
of his employment or as soon thereafter as possible, (A) all documents, computer
tapes and disks, records, lists, data, drawings, prints, notes and written
information (and all copies thereof) furnished by the Company, its subsidiaries
or affiliates, or prepared by Executive during the term of his employment by the
Company, its subsidiaries or affiliates, and (B) all notebooks and other data
relating to research or experiments or other work conducted by Executive in the
scope of employment.

 

(b)           Non-Competition.  During the period of Executive’s employment by
the Company and, if Executive’s employment is terminated under Sections 5(a),
(b) or (c) above (and provided the Company fulfills its obligations thereunder)
until the first anniversary of the date of Executive’s employment termination,
or if Executive’s employment is terminated under Section 5(d), for the

 

--------------------------------------------------------------------------------


 

period called for thereunder (the “Non-Competition Period”), Executive shall
not, directly or indirectly, without the prior written consent of the Company,
provide consultative services or otherwise provide services to (whether as an
employee or a consultant, with or without pay) or, own, manage, operate, join,
control, participate in, or be connected with (as a stockholder, partner, or
otherwise), any business, individual, partner, firm, corporation, or other
entity that is then a competitor of the Company, its subsidiaries or affiliates
(each such competitor a “Competitor of the Company”); provided, however, that
the “beneficial ownership” by Executive, either individually or as a member of a
“group,” as such terms are used in Rule 13d of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of
not more than five percent (5%) of the voting stock of any publicly held
corporation shall not alone constitute a violation of this Agreement.  Executive
and the Company acknowledge and agree that the business of the Company extends
throughout the United States, and that the terms of the non-competition
agreement set forth herein shall apply on a nationwide basis throughout the
United States.

 

(c)           Non-Solicitation of Customers and Suppliers.  During the period of
Executive’s employment by the Company and, if Executive’s employment is
terminated under Sections 5(a), (b) or (c) above (and provided the Company
fulfills its obligations thereunder) until the first anniversary of the date of
Executive’s employment termination, or if Executive’s employment is terminated
under Section 5(d), the Non-Competition Period, Executive shall not, directly or
indirectly, influence or attempt to influence customers or suppliers of the
Company or any of its subsidiaries or affiliates to divert any of their business
to any Competitor of the Company.

 

(d)           Non-Solicitation of Employees.  Executive recognizes that he
possesses and will possess Confidential Information about other employees of the
Company, its subsidiaries or affiliates, relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customers of the Company, its subsidiaries or affiliates. 
Executive recognizes that the information he possesses and will possess about
these other employees is not generally known, is of substantial value to the
Company, its subsidiaries or affiliates in developing their business and in
securing and retaining customers, and has been and will be acquired by him
because of his business position with the Company, its subsidiaries or
affiliates.  Executive agrees that, during the period of Executive’s employment
by the Company and for a period of one (1) year thereafter, he will not,
directly or indirectly, solicit, recruit, induce, or encourage or attempt to
solicit, recruit, induce, or encourage any employee of the Company, its
subsidiaries or affiliates (i) for the purpose of being employed by him or by
any Competitor of the Company on whose behalf he is acting as an agent,
representative or employee or (ii)

 

--------------------------------------------------------------------------------


 

to terminate his or her employment or any other relationship with the Company,
its subsidiaries, or affiliates.  Executive also agrees that Executive will not
convey any such Confidential Information or trade secrets about other employees
of the Company, its subsidiaries, or affiliates to any other person.”

 

(e)           Injunctive Relief.  It is expressly agreed that the Company will
or would suffer irreparable injury if Executive were to violate any of the
provisions of this Section 6 and that the Company would by reason of such
violation be entitled to injunctive relief in a court of appropriate
jurisdiction, and Executive further consents and stipulates to the entry of such
injunctive relief in such a court prohibiting Executive from so violating
Section 6 of this Agreement.

 

(f)            Survival of Provisions.  The obligations contained in this
Section 6 shall survive the termination or expiration of Executive’s employment
with the Company and shall be fully enforceable thereafter.

 

7.             No Conflict.  Executive represents and warrants that Executive is
not subject to any agreement, instrument, order, judgment or decree of any kind,
or any other restrictive agreement of any character, which would prevent
Executive from entering into this Agreement or would conflict with the
performance of Executive’s duties pursuant to this Agreement.  Executive
represents and warrants that Executive will not engage in any activity which
would conflict with the performance of Executive’s duties pursuant to this
Agreement.

 

8.             Notices.  All notices and other communications under this
Agreement shall be in writing and shall be given by courier service or
first-class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given on the date receipt is recorded by the
appropriate delivery service, or may be delivered personally by hand to the
respective persons named below:

 

If to Company:                      InfraSource Services, Inc.

100 West Sixth Street, Suite 300

Media, PA  19063

Attention:  Chief Executive Officer

 

If to Executive:                      Randall C. Wisenbaker

3331 Waxcandle Drive

Spring, TX  77388

 

--------------------------------------------------------------------------------


 

with a copy to:

 

 

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

9.             Dispute Resolution; Attorneys’ Fees.  The Company and Executive
agree that any dispute arising as to the parties’ rights and obligations
hereunder, other than with respect to Section 6, shall, at the election and upon
written demand of either party, be submitted to arbitration before a single
arbitrator in Harris County, Texas under the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association.

 

10.           Assignment; Successors.  This Agreement is personal in its nature
and neither of the parties hereto shall, without the consent of the other,
assign or transfer this Agreement or any rights or obligations hereunder;
provided that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.

 

11.           Governing Law.  This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the laws of the State of Texas.

 

12.           Withholding.  The Company shall make such deductions and withhold
such amounts from each payment made to Executive hereunder as may be required
from time to time by law, governmental regulation or order.

 

13.           Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

14.           Waiver; Modification.  Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.  This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.

 

--------------------------------------------------------------------------------


 

15.           Severability.  If for any reason any term or provision containing
a restriction set forth herein is held to be for a length of time which is
unreasonable or in other way is construed to be too broad or to any extent
invalid, such term or provision shall not be determined to be null, void and of
no effect, but to the extent the same is or would be valid or enforceable under
applicable law, any court shall construe and reform this Agreement to provide
for a restriction having the maximum time period and other provisions as shall
be valid and enforceable under applicable law.  If, notwithstanding the previous
sentence, any term or provision of this Agreement is held to be invalid or
unenforceable, all other valid terms and provisions hereof shall remain in full
force and effect, and all of the terms and provisions of this Agreement shall be
deemed to be severable in nature.

 

16.           Entire Agreement; Effect on Certain Prior Agreements.  This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof and supercedes any prior agreements between them with
respect to the subject matter hereof, including all prior employment, retention,
severance or related agreements between Executive and the Company or any
successor, predecessor or affiliate.  Without limiting the generality of the
foregoing, the obligations under this Agreement with respect to any termination
of employment of Executive, for whatever reason, supersede any severance or
related obligations of the Company or any of its successors, predecessors or
affiliates in any plan of the Company or any of its successors, predecessors or
affiliates or any agreement between Executive and the Company or any of its
successors, predecessors or affiliates, including without limitation that
certain Employment, Severance and Retention Agreement, dated April 21, 2003,
between Executive, InfraSource and certain of its affiliates (the “ESR
Agreement”), and Executive shall not be entitled to any severance amounts under
any such plan or agreement.  Exelon Enterprises Company, LLC shall be a third
party beneficiary of the preceding sentence.  Notwithstanding the foregoing or
anything to the contrary in this Agreement, neither this Agreement nor any
provision hereof shall supersede or otherwise limit Executive’s rights to the
Retention Bonus under the ESR Agreement, or any other provision of the ESR
Agreement necessary to the enforcement of such rights to the Retention Bonus.

 

17.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has hereunto signed this Agreement, as of
the date first above written.

 

DASHIELL CORPORATION

 

 

By:

/s/ David R. Helwig

 

 

Its:

Chairman

 

 

EXECUTIVE

 

 

/s/ Randall C. Wisenbaker

 

 

--------------------------------------------------------------------------------